Exhibit 10.1

 

LOGO [g535788g74j62.jpg]

AGREEMENT OF INDEMNITY

This AGREEMENT is made and entered into this 7th day of May , 2013 by:

 

Name

   Tax ID Number   

Address

Integrated Electrical Services, Inc.    76-0542208    5433 Westheimer, Suite
500, Houston, TX 77056 IES Residential, Inc.    74-1774028    10203 Mula Circle,
Stafford, TX 77477 IES Commercial, Inc.    16-1664197    5433 Westheimer, Suite
500, Houston, TX 77056 IES Properties, Inc.    76-0699590    5433 Westheimer,
Suite 500, Houston, TX 77056 IES Tangible Properties, Inc.    26-0656949    5433
Westheimer, Suite 500, Houston, TX 77056 IES Purchasing & Materials, Inc.   
26-0655043    5433 Westheimer, Suite 500, Houston, TX 77056 IES Consolidation,
LLC    26-0733980    5433 Westheimer, Suite 500, Houston, TX 77056 IES Shared
Services, Inc.    26-0655112    5433 Westheimer, Suite 500, Houston, TX 77056
IES Operations Group, Inc.    52-2110684    5433 Westheimer, Suite 500, Houston,
TX 77056 ICS Holdings LLC    04-3781605    5433 Westheimer, Suite 500, Houston,
TX 77056 Integrated Electrical Finance, Inc.    76-0559059    5433 Westheimer,
Suite 500, Houston, TX 77056 Key Electrical Supply, Inc.    76-0285442    5433
Westheimer, Suite 500, Houston, TX 77056 Thomas Popp & Company    31-1112666   
5433 Westheimer, Suite 500, Houston, TX 77056 IES Management Roo, LP   
52-2114914    5433 Westheimer, Suite 500, Houston, TX 77056 IES Management LP   
76-0569183    5433 Westheimer, Suite 500, Houston, TX 77056 IES Commercial &
Industrial, LLC    45-2010815    5433 Westheimer, Suite 500, Houston, TX 77056
IES Renewable Energy, LLC    46-1964685    10203 Mula Circle, Stafford, TX 77477
IES Subsidiary Holdings, Inc.    46-2276549    5433 Westheimer, Suite 500,
Houston, TX 77056

together with any of their respective partnerships, associations, corporations,
successors, assigns, affiliates, any related entities, subsidiaries and/or
divisions of the UNDERSIGNED whether now existing or hereafter formed or
acquired (hereinafter collectively referred to as “UNDERSIGNED”), in favor of XL
Specialty Insurance Company, XL Reinsurance America, Inc., Greenwich Insurance
Company, and their affiliated, associated and subsidiary companies, their
successors and assigns (hereinafter referred to as SURETY).

RECITALS

WHEREAS, PRINCIPAL, in the performance of contracts and the fulfillment of
obligations generally, whether solely in its own name or as co-venturer with
others, may desire or be required to give or procure certain BOND(S); and

WHEREAS, UNDERSIGNED, whether or not named as a PRINCIPAL in BOND(S) represent
and warrant that UNDERSIGNED have a substantial, material, financial and/or
beneficial interest in the performance and fulfillment of obligations secured or
to be secured by BOND(S) on behalf of PRINCIPAL; and

WHEREAS, UNDERSIGNED understand that SURETY has executed, provided or procured
BOND(S) on behalf of PRINCIPAL or will consider requests for SURETY to execute,
provide or procure BOND(S) on behalf of PRINCIPAL upon the express understanding
that this AGREEMENT be entered into by UNDERSIGNED; and



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of SURETY: (1) heretofore having executed,
provided or procured BOND(S) on behalf of PRINCIPAL; (2) receiving requests for
BOND(S) from UNDERSIGNED and determining whether or not SURETY will execute,
provide or procure the BOND(S) requested; or (3) hereafter executing, providing
or procuring BOND(S) on behalf of PRINCIPAL; UNDERSIGNED covenant and agree as
follows:

I—DEFINITIONS

The following terms, as used in this AGREEMENT, are defined as set forth below:

“BOND”: (1) Contract of suretyship, guaranty or indemnity executed on behalf of
PRINCIPAL by SURETY; (2) the continuation, extension, alteration, renewal or
substitution of such contract; (3) a letter, consent or AGREEMENT from SURETY to
a PERSON wherein SURETY represents to such PERSON(S) that SURETY may or will
execute on behalf of PRINCIPAL the BOND(S) required by such PERSON’S invitation
for bids or proposals (hereinafter referred to as BID LETTER).

“EVENT OF DEFAULT”: Any one or more of the following: (1) Any material breach of
or failure to perform or comply with any of the provisions of this AGREEMENT
that remains uncured after 30 days notice thereof to the Undersigned by the
Surety; (2) any breach, or default of any obligation secured by BOND(S) whether
admitted or contested, declared or undeclared, that remains uncured after the
period allowed for cure in the contract, or mandated by the obligee; 3) any
failure, or inability of UNDERSIGNED to pay claims, bills or other indebtedness
secured by BOND(S) executed by SURETY after 30 days from the date on which such
amount was originally due; (4) the appointment of a receiver or trustee or an
application for appointment of a receiver or trustee for PRINCIPAL or
UNDERSIGNED whether insolvent or not; (5) any proceeding or the exercise of any
rights by any PERSON which deprives or impairs PRINCIPAL(S), use of its plant,
machinery, equipment, plans, drawings, tools, supplies or materials; or (6) the
occurrence of any event of default of any FINANCIAL INDEBTEDNESS including, but
not limited to, any one or more of the following: i) any FINANCIAL INDEBTEDNESS
not paid when due, nor within any originally applicable grace period; or ii) any
FINANCIAL INDEBTEDNESS declared to be or otherwise becomes due and payable prior
to its specified maturity as a result of any event of default (however
described.

“FINANCIAL INDEBTEDNESS” shall mean any indebtedness of the UNDERSIGNED in an
amount equal to or in excess of $500,000.00 for or in respect of: (a) moneys
borrowed; (b) any amount raised by acceptance under any acceptance credit
facility; (c) any amount raised pursuant to any note purchase facility or the
issuance of any bond, note, debenture, loan, stock or any similar instrument;
(d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with GAAP and/or IAS, be treated as a
finance or capital lease; (e) receivables sold or discounted (other than any
receivables to the extent they are sold on a non-recourse basis); (f) any amount
raised under any other transaction (including any forward sale or purchase
agreement) having the commercial effect of a borrowing; g) any counter-indemnity
obligation in respect of a guarantee, indemnity, bond, standby or documentary
letter of credit or any other instrument issued by a bank, surety or financial
institution: and (h) the amount of any liability in respect of any guarantee or
indemnity for any of the items referred to in paragraphs (a) to (g) above.

“GOOD FAITH”: Honest motives regardless of whether such motives are the product
of bad judgment or negligence.

“INTERCREDITOR AGREEMENT” shall mean that certain Intercreditor Agreement dated
on or about the date hereof, by and among each Surety and Wells Fargo Bank,
National Association, as the same may be amended, amended and restated and/or
otherwise modified from time to time.

“PERSON”: Individual(s), partnership(s), association(s), limited liability
company(s), corporation(s), joint- venture(s), public entity(s), political
subdivision(s) or any other legal or commercial entity.



--------------------------------------------------------------------------------

“PRINCIPAL”: One or more UNDERSIGNED or any existing or future partnerships,
joint ventures (whether silent or disclosed), associations, limited liability
companies, corporations or other legal or commercial entities in which
UNDERSIGNED have or will have a substantial, material, financial and/or
beneficial interest, including subsidiaries, associated and affiliated companies
who alone or with other PERSON(S) have secured or may secure the performance and
fulfillment of obligations by BOND(S), executed, provided or procured by SURETY.

“UNDERSIGNED”: PERSON(S) who execute this AGREEMENT together with any of their
respective heirs, personal representatives, partnerships, associations,
corporations, successors, assigns, affiliates, any related entities,
subsidiaries and/or divisions of the UNDERSIGNED whether now existing or
hereafter formed or acquired.

II—GENERAL

 

(A) The aforementioned RECITALS are true and correct.

 

(B) This AGREEMENT binds UNDERSIGNED, jointly and severally, to SURETY in
connection with each and every obligation of this AGREEMENT, including but not
limited to, Section V of this AGREEMENT, and all BOND(S) heretofore or hereafter
executed, provided or procured by SURETY on behalf of PRINCIPAL in any penal sum
and in favor of any obligee(s).

 

(C) This AGREEMENT shall not be construed as an offer by UNDERSIGNED to
indemnify SURETY which SURETY must accept prior to its executing, providing or
procuring BOND(S) on behalf of PRINCIPAL; but, shall be construed as part of the
consideration on which SURETY has relied or will rely in executing, providing or
procuring BOND(S) on behalf of PRINCIPAL.

 

(D) This AGREEMENT inures to the benefit of any co-surety or reinsurer of SURETY
on BOND(S), and in the event the SURETY procures the execution of BOND(S) by
other sureties, this AGREEMENT shall inure to the benefit of such other
sureties.

 

(E) This AGREEMENT shall be liberally construed so as to protect, exonerate,
hold harmless and indemnify to the fullest extent SURETY.

III—DECLINE EXECUTION

 

(A) UNDERSIGNED are not obligated to request SURETY to execute, provide procure,
or renew any BOND(S) required of UNDERSIGNED in the performance and fulfillment
of obligations.

 

(B) SURETY has the right, in its sole discretion, to decline to execute, provide
or procure BOND(S) requested by PRINCIPAL.

 

(C) If SURETY executes, provides or procures a bid or proposal BOND or furnishes
a BID LETTER on behalf of PRINCIPAL, SURETY has the right, in its sole
discretion, to decline to execute the final BOND(S), including, but not limited
to, performance, payment, maintenance, or other BOND(S) that may be required in
connection with any award that may be made under the bid, proposal or tender for
which the bid or proposal BOND or BID LETTER is given.

 

(D) While SURETY may from time to time establish a formal or informal line of
credit, BOND line or BOND program, the existence of such line or program shall
be for the sole convenience of SURETY and shall not abridge, waive or in any way
alter SURETY’S absolute right to decline to execute, provide or procure any
BOND(S) requested by PRINCIPAL.

 

(E) No claim shall be made, nor any cause of action asserted against SURETY by
UNDERSIGNED in consequence of SURETY’S failure or refusal to execute any BOND.



--------------------------------------------------------------------------------

IV—PREMIUMS

Until the Undersigned shall serve evidence satisfactory to the Surety of its
discharge or release from the Bonds and all liability by reason thereof,
UNDERSIGNED shall pay or cause to be paid to SURETY, in such manner and at such
time as required by SURETY, all premiums and charges of SURETY in accordance
with its rate filings, its manual of rates then in effect or as otherwise
charged by SURETY, for executing, providing or procuring BOND(S) for PRINCIPAL;
provided that such premiums shall be notified and agreed to by the Undersigned
in advance of the provision of any Bond.

V—INDEMNITY

 

(A) UNDERSIGNED shall exonerate, hold harmless, indemnify, and keep indemnified
SURETY from and against any and all losses, claims, liabilities, damages,
demands for payment or performance, expenses and costs of whatever kind or
nature including, but not limited to, interest, court costs, document
reproduction and storage charges, reasonable investigative expenses and costs,
reasonable adjusting, expert and attorney fees imposed upon, made, sustained or
incurred by SURETY by reason of: (1) SURETY having executed, provided or
procured BOND(S) on behalf of PRINCIPAL; (2) UNDERSIGNED’S failure to perform or
comply with any of the provisions of this AGREEMENT; (3) SURETY enforcing any of
the covenants or conditions of this AGREEMENT; (4) SURETY conducting any
investigation, obtaining or attempting to obtain a release, or recovering or
attempting to recover loss or unpaid premium in connection with any BOND(S);
and/or (5) SURETY prosecuting or defending any action or claim in connection
with any BOND(S) executed provided or procured on behalf of PRINCIPAL, whether
SURETY at its sole option elects to employ its own counsel, or permits or
requires UNDERSIGNED to make arrangements for SURETY’S legal representation.

 

(B) In an EVENT OF DEFAULT, in order to exonerate, hold harmless and indemnify
SURETY, UNDERSIGNED shall upon demand of SURETY deposit funds or other
collateral with SURETY; such funds shall be, at the SURETY’S option, money or
property or liens on or security interests in property. The amount of such money
or property or the value of the property to become subject to liens or security
interests shall, at the option of the SURETY, equal (1) the actual or contingent
liability or obligation of the SURETY for all BOND(S) outstanding as determined
as determined by the SURETY in its sole discretion; or the sum of any or all
pending claims asserted against SURETY on BOND(S), whether such claims are
contested or not or whether or not liability has been established with respect
to such claims, plus the amount of costs and expenses which the SURETY, in its
sole discretion, reasonably estimates may be incurred as a result of the
assertion of such claims, or (2) the reserve established by SURETY as
consequence of having issued BOND(S) on behalf of PRINCIPAL whether on account
of an actual liability or one which is, or may be, asserted against SURETY and
whether or not any payment for such loss has been made. SURETY shall have no
obligation to invest or provide a return on the funds deposited. Any amounts
deposited shall be held in trust by the SURETY, are to be used by SURETY only
for purposes of satisfying the expenses, liabilities, claims or reserves
described in clause (1), (2) and (3) above and shall be returned to UNDERSIGNED
once no such expenses, liabilities, claims or reserves of the SURETY remain in
connection with the BONDS. UNDERSIGNED acknowledge that failure of UNDERSIGNED
to deposit funds with SURETY in accordance with this section in the amounts and
at the time demanded by SURETY shall cause irreparable harm for which SURETY has
no adequate remedy at law. UNDERSIGNED agree that SURETY shall be entitled to
injunctive relief for specific performance of UNDERSIGNED’S obligation to
deposit funds with SURETY in accordance with this section.

 

(C) In an EVENT OF DEFAULT, it is understood and agreed that the UNDERSIGNED
will, upon the reasonable request of the SURETY, use its commercially reasonable
efforts to promptly procure the full and complete discharge of the SURETY from
any BOND or BONDS and all liability by reason thereof. Upon such discharge or
release, the Surety shall return to the Undersigned any portion of any premium
paid that is unearned as a result of such discharge or release. If UNDERSIGNED
are unable to provide such discharge, the UNDERSIGNED shall provide the SURETY
with collateral in an amount determined by the Surety, in its sole discretion,
equal to the maximum actual or contingent liability of the UNDERSIGNED for BONDS
issued and in force at the time of the EVENT OF DEFAULT.



--------------------------------------------------------------------------------

VI—SETTLEMENTS AND PAYMENTS

 

(A) SURETY shall have the right in its sole discretion to determine whether any
claims, demands, suits or judgments on or against BOND(S) provided, procured or
executed by SURETY shall be paid, compromised, defended, prosecuted or appealed
irrespective of the fact that UNDERSIGNED may have assumed, or offered to
assume, the defense of the SURETY upon such claim, demand, suit or judgment.

 

(B) The liability of UNDERSIGNED under this AGREEMENT shall extend to and
include all amounts paid by SURETY in GOOD FAITH under the belief that:
(1) SURETY is or was liable for the sums and amounts so disbursed, or that it
was necessary or expedient to make such disbursements, whether or not such
liability, necessity or expediency existed; or (2) such payments were necessary
or advisable to protect any of SURETY’S rights or to avoid or lessen SURETY’S
liability or alleged liability. Payment to the SURETY by the UNDERSIGNED shall
be made by the UNDERSIGNED as soon as such liability exists or is asserted
against the SURETY, whether or not the SURETY shall have made any payment
therefore.

 

(C) The liability of UNDERSIGNED to SURETY shall include interest from the date
of SURETY’S payments at the maximum rate permitted in the jurisdiction in which
this AGREEMENT is enforced, or is enforceable, but in no event shall such amount
exceed LIBOR plus 500 basis points.

 

(D) The voucher(s) or other evidence of such payment(s) or an itemized statement
of payment(s) sworn to by an officer of SURETY shall be prima facie evidence of
the fact and the extent of the liability of UNDERSIGNED to SURETY.

VII—INTERCREDITOR AGREEMENT

Notwithstanding anything in this AGREEMENT to the contrary, SURETY and PRINCIPAL
acknowledge and agree that the terms, conditions and agreements set forth in
this AGREEMENT shall at all times remain subject to the Intercreditor Agreement,
and in the event of a conflict of terms between this AGREEMENT and the
Intercreditor Agreement, the terms of the Intercreditor Agreement shall control
in all respects.

VIII—SUITS

 

(A) Separate suits may be brought hereunder as causes of action accrue, and the
bringing of suit or the recovery of judgment upon any cause of action shall not
prejudice or bar the bringing of other suits upon other causes of action,
whether theretofore or thereafter arising.

 

(B) Integrated Electrical Services, Inc. is the agent for all UNDERSIGNED for
the purpose of service of any process in the jurisdiction in which the
UNDERSIGNED being served resies, is domiciled is doing business or is found.

IX—TRUST FUND

 

(A)

If any of the Bonds are executed in connection with a contract which by its
terms or by law prohibits the assignment of the contract, or for which
assignment is conditioned on consent of the counterparty and consent is lawfully
denied, then PRINCIPAL and UNDERSIGNED agree that at Surety’s request, solely
with respect to any such specific contract secured by BOND(S) executed, provided
or procured by SURETY on PRINCIPAL’S behalf, all money and property representing
the consideration for the performance of the contract, (including, without
limitation, the proceeds of claims for adjustments, additional compensation,
compensation for the delay, extra work, change orders, insurance claims



--------------------------------------------------------------------------------

  and all damage claims) whether in the possession of the PRINCIPAL, UNDERSIGNED
or others and whether earned, unearned, paid, retained or to be paid shall be
held in trust as trust funds for and shall be used solely for; (1) the
performance of the contract; (2) the payment of obligation(s) to
subcontractor(s), laborer(s), and supplier(s) of material(s) and service(s)
incurred or to be incurred in the performance of the contract for which SURETY
is or may be liable under BOND(S) and; (3) the satisfaction of UNDERSIGNED’S
obligations to SURETY under this AGREEMENT and all other indebtednesses and
liabilities of UNDERSIGNED to SURETY.

 

(B) With respect only to any contract described in paragraph (A) of this Section
IX for which funds have been requested to be held in trust, PRINCIPAL shall,
upon demand of SURETY, deliver the consideration for the contract to a bank
designated by SURETY for deposit in an account in the name of PRINCIPAL
designated as a “Special Account” or “Trust Account” and withdrawals from said
“Special Account” or “Trust Account” shall be by check(s) payable to the
beneficiaries and for the stated purposes of this trust, signed by a
representative of PRINCIPAL and by a representative of SURETY.

 

(C) If SURETY discharges any obligation of the PRINCIPAL to any trust
beneficiary, SURETY shall be entitled to assert the rights and claim of such
beneficiary to the trust fund.

 

(D) This trust may be implemented in any other manner provided at law or in
equity. This AGREEMENT and declaration constitute notice of such trust.

X—TAKEOVER

In the event of an occurrence of an EVENT OF DEFAULT other than those described
in subclause (6) of the definition thereof, SURETY, after five days’ written
notice to and an opportunity to cure by UNDERSIGNED, shall have the right and
power, but not the obligation, to do one or more of the following to the extent
necessary to fulfill Surety’s obligation under any Bond and subject to the terms
of the Intercreditor Agreement:

 

  (A) Take possession of any part or all of the work under contract(s) secured
by BOND(S) together with plant, machinery, equipment, job books and records,
plans, drawings, tools, supplies or material wherever located and owned, leased
or usable by PRINCIPAL;

 

  (B) Assume all right, title and interest of the PRINCIPAL in and to all
subcontracts and purchase orders, let or to be let, in connection with
contract(s) secured by BOND(S);

 

  (C) Assume all right, title and interest of UNDERSIGNED in licenses, patents
and copyrights which SURETY deems necessary for completion of the contracts
secured by BOND(S);

 

  (D) At the expense of UNDERSIGNED, complete or arrange for completion or
consent to the obligee’s completion of part or all of the work under contract(s)
secured by BOND(S);

 

  (E) Assert, pursue or prosecute, in its discretion, and at the expense of
UNDERSIGNED in the name of PRINCIPAL or in the name of SURETY, all claims of
PRINCIPAL against obligee(s) on BOND(S) or against any PERSON, subcontractor,
supplier, government or governmental agency arising or growing out of contracts
or work done thereunder secured by BOND(S) executed, provided or procured by
SURETY. The authority and power to prosecute said claim(s) shall include the
authority to settle said claim(s) or any part thereof on such terms as the
SURETY believes to be in SURETY’S best interest;

 

  (F) Arrange with the obligee(s) of the BOND(S) for the delivery of the
consideration for the performance of the contract(s), including, but not limited
to, all money or property due or to become due including accounts receivable,
progress payments, deferred payments, retained percentages compensation for
extra work and claims and the proceeds thereof directly to SURETY, endorse
checks, drafts, warrants or other instruments issued or paid by such obligee(s)
and to apply the proceeds for the purpose of the trust provided in paragraph IX
(A) or for any other purpose which advances the SURETY’S rights of exoneration,
indemnification and subrogation.



--------------------------------------------------------------------------------

XI—ASSIGNMENT

In order to secure UNDERSIGNED’S obligations to SURETY under this AGREEMENT,
whether heretofore or hereafter incurred, the UNDERSIGNED hereby assign,
transfer and convey to SURETY a security interest in all right, title, interest
and estate of UNDERSIGNED, the “Surety Collateral”, in and to the following
property, whether tangible or intangible, wherever situated, now owned or
hereafter acquired:

“Surety Collateral” means any and all amounts that may be owing from time to
time by Surety to any Principal in any capacity, including, but without
limitation, any balance or share belonging to any Principal of any deposit or
other account with Surety; all of any Principal’s right, title, and interest in
and to: all Bonded Contracts and associated contract rights; Accounts arising
therefrom; any and all funds due or to become due under the Bonded Contracts;
all claims, rights, and choses in action against any Obligee on any Bond issued
with respect to Bonded Contracts or against any other Person with respect to any
Bond issued with respect to Bonded Contracts; Bonded Contracts Balances; to the
extent assignable (provided, that, any such prohibition on assignment would not
be rendered ineffective pursuant to Article 9 of the UCC, including, without
limitation Section 9-406 and 9-408 of the UCC, or any successor provisions and
further, provided, that, any such prohibition on assignment has not otherwise
been rendered ineffective, lapsed, or terminated), all rights and actions that
any Principal may have or acquire in any subcontract, purchase order, or other
agreement solely in connection with any Bonded Contract, and against any
subcontract, purchase order, or other agreement solely in connection with any
Bonded Contract with any Person furnishing or agreeing to furnish or supply
vehicles, labor, supplies, machinery, or other inventory or equipment in
connection with or on account of any Bonded Contract, and against any surety or
sureties of any such subcontractor, laborer, or other Person in connection with
any Bonded Contract; any and all Equipment which is delivered to, prefabricated
for or specifically ordered for a Bonded Job Site in connection with an Bonded
Contract; any and all Inventory which is delivered to, prefabricated for or
specifically ordered for a Bonded Job Site in connection with an Bonded
Contract; any and all books, accounts, computer software, and other computer
stored information, and any and all drawings, plans, specifications, shop and as
built drawings, utilized in or necessary to fully perform all obligations and
services required of Principal under the Bonded Contracts (and not to the
exclusion of any other parties entitled to such books, accounts, software,
computer information, drawings, plans and specifications); all progress
schedules, work in process schedules (including, but not limited to, estimates
of completion costs), accounts receivable ledgers, accounts payable ledgers, and
estimates of completion costs solely relating to any and all Bonded Contracts;
and any and all proceeds and products arising with respect to the foregoing.
Capitalized terms in this Article XI not otherwise defined in this Agreement
shall have the meaning ascribed thereto in the Intercreditor Agreement.

This ASSIGNMENT shall be effective as of the date of this AGREEMENT but shall be
enforceable only in the event of the occurrence of an EVENT OF DEFAULT. The
UNDERSIGNED hereby authorize the SURETY, at its option, to prosecute or enforce
said assigned rights in the name of the SURETY or in that of the UNDERSIGNED and
to endorse and to collect in the name of the UNDERSIGNED or payee any checks,
drafts, warrants or other instruments made or issued in payment of any such
assigned rights. SURETY’S exercise of any of its rights as a secured creditor
under this AGREEMENT shall not be a waiver of any of SURETY’S legal or equitable
rights or remedies, including the SURETY’S rights of subrogation.

XII—PERFECTION OF SECURITY INTEREST

This AGREEMENT shall constitute a security agreement and financing statement for
the benefit of the SURETY in accordance with the provisions of the Uniform
Commercial Code or any other statute and may be so used by the SURETY without in
any way abrogating, restricting or limiting the rights of the SURETY under this
AGREEMENT or as provided by law or in equity. The filing or recording of this



--------------------------------------------------------------------------------

AGREEMENT shall be solely at the option of the SURETY and may be filed by the
SURETY at any time, whether or not an EVENT OF DEFAULT has occurred and without
in any way subrogating, restricting, or limiting the rights of the SURETY under
this AGREEMENT under the law or in equity. The failure to file this AGREEMENT
shall not in any way release or excuse any of the obligations of the PRINCIPAL
or the UNDERSIGNED under this AGREEMENT. SURETY may add such schedules to this
AGREEMENT as it shall deem necessary. A carbon, photostatic, PDF, photographic
or other reproduction of this AGREEMENT may be filed as a financing statement.

XIII—POWER OF ATTORNEY

Effective upon the occurrence of, and only during the continuation of, an Event
of Default other than those described in subclause (6) of the definition
thereof, the UNDERSIGNED hereby irrevocably nominate, appoint, and designate the
SURETY or any person or persons designated by the SURETY as their
attorney-in-fact with the right, power and authority to exercise all of the
rights assigned, transferred, assumed or conveyed to the SURETY by this
AGREEMENT, and in the name of UNDERSIGNED to execute and deliver any and all
additional or other assignments, instruments or documents deemed necessary or
desirable by the SURETY to vest in the SURETY absolute title to any and all
monies, property and rights hereby assigned, and to provide the protection and
rights to the SURETY contemplated by the provisions of this AGREEMENT,
including, but not limited to, the right, power and authority to sign the name
of the UNDERSIGNED to any voucher, release, satisfaction, check, draft, Uniform
Commercial Code filing or bill of sale of property.

XIV—CHANGES

 

(A) SURETY at its sole option, is authorized and empowered, with notice to the
UNDERSIGNED to agree or refuse to agree to any change whatsoever in any BOND, or
any contract or obligation secured by any BOND, including, but not limited to,
any change in the time of completion of any contract and to payments or advances
thereunder before the same may be due, and to consent to or take any assignment
or assignments, to execute or consent to the execution of any continuations,
extensions or renewals of any BOND and execute any substitute or substitutes
therefor, with the same or different conditions, provisions and obligees and
with the same or larger or smaller BOND penalties. It is expressly understood
and agreed that the UNDERSIGNED remain bound under the terms of this AGREEMENT
even though any such consent by the SURETY may substantially increase the
liability of UNDERSIGNED.

 

(B) UNDERSIGNED represent and warrant to SURETY that they are currently informed
and shall remain informed and appraised of the PRINCIPAL’S business activities,
ventures and financial affairs, including but not limited to the type, size
(single job and aggregate program), location and status of projects and
contracts performed by PRINCIPAL and secured by BOND(S) executed, provided or
procured by SURETY. SURETY has no obligation to inform UNDERSIGNED of any change
in any aspect of the PRINCIPAL’S business activities or financial affairs or in
the type, size or location of projects or contracts secured by BOND(S) executed,
provided or procured by SURETY.

 

(C) UNDERSIGNED waive notice of the execution, continuation, or renewal of any
BOND and of any fact, act or information concerning or affecting the rights or
liabilities of SURETY or UNDERSIGNED including, but not limited to, all notice
of any default, or any other act or acts giving rise to any claim or loss under
the BONDS, as well as notice of any liability of the SURETY under said BONDS,
and any all liability on the part of the UNDERSIGNED, to the end and effect that
the UNDERSIGNED shall be and continue to be liable under this AGREEMENT,
notwithstanding any lack of notice of any kind to which they otherwise might
have been entitled and notwithstanding any defenses which they might otherwise
have been entitled to assert with respect to any claims under the BOND(S);
provided, however, that SURETY shall use commercially reasonable efforts to
notify UNDERSIGNED of any act by SURETY that would materially affect the rights
or liabilities of UNDERSIGNED hereunder or under the BONDS.



--------------------------------------------------------------------------------

XV—ADVANCES

SURETY, at its sole option, may guarantee loans or to advance or lend to, or for
the account of, the PRINCIPAL any money which the SURETY in its sole discretion
may deem advisable to so extend or loan for the purpose of contracts referred to
in or guaranteed by BOND(S), reserving to itself, however, the absolute right to
prepay, cancel or disapprove advances under any such guarantee or to cease or
withdraw advancing or lending money to the PRINCIPAL or for the account of the
PRINCIPAL with or without cause and with or without notice to the PRINCIPAL or
UNDERSIGNED. All money extended by the SURETY, or loaned or advanced to, or for
the account of, the PRINCIPAL or guaranteed by the SURETY and all related costs
and expenses incurred by the SURETY, shall (until repaid by Undersigned) be loss
to the SURETY for which the UNDERSIGNED shall be responsible. It is agreed and
understood that money or credit advanced to the PRINCIPAL may at the discretion
of SURETY be used to satisfy obligations secured by BOND(S) or may be used to
satisfy other debts not covered by BOND(S) but necessary in the judgment of
SURETY to advance the work to be performed under the contracts related to such
BOND(S). UNDERSIGNED understand and acknowledge that SURETY is under no
obligation to loan money or extend credit to or for the account of the
PRINCIPAL.

XVI—RIGHT TO INFORMATION AND RECORDS

 

(A) At any time during business hours and until such time as the liability of
SURETY under BOND(S) is terminated and SURETY is fully reimbursed for all of its
losses, costs and expenses as a result of having executed, provided or procured
BOND(S) on behalf of PRINCIPAL, SURETY shall have access to the books, records,
software, data bases, computer stored information, contract documents, drawings,
and accounts of UNDERSIGNED, wherever located, for the purpose of inspection,
copying and reproduction other than to the extent that access to such
information (in Undersigned’s reasonable opinion) would jeopardize any
attorney-client privilege available to Undersigned or would cause Undersigned to
violate any confidentiality or other agreement or law or regulation.

 

(B) UNDERSIGNED authorize SURETY or its designee to investigate the financial
condition of UNDERSIGNED, the status of work under contracts being performed by
UNDERSIGNED, the condition of the performance of such contracts, the status of
payment of accounts of UNDERSIGNED and all other matters deemed reasonable and
appropriate by SURETY for the purpose of determining whether or not to execute
BOND(S) on PRINCIPAL’S behalf or in investigating claims made against BOND(S) or
in investigating SURETY’S exposure to loss generally. When requested by SURETY
in writing to Undersigned, banks, depositories, accountants, attorneys, credit
reporting agencies, obligees on BOND(S), architects, materialmen,
subcontractors, supply houses, prior and subsequent sureties, joint venturer(s),
and other PERSON(S) are hereby authorized and directed by UNDERSIGNED to furnish
SURETY any information requested with respect to UNDERSIGNED; provided that any
such request may be declined in the event that compliance with it (in
Undersigned’s reasonable opinion) would jeopardize any attorney-client privilege
available to Undersigned or would cause Undersigned to violate any
confidentiality or other agreement or law or regulation. SURETY and every such
person from whom such information is requested hereby are and shall be released
and discharged of any and all claim, liability and responsibility which they or
any of them might otherwise incur or be subject to for or by reason of any such
receipt or disclosure of any information respecting UNDERSIGNED which is
obtained or utilized pursuant hereto and in accordance with this paragraph.

XVII—SUBORDINATION

UNDERSIGNED hereby waive and subordinate all rights of indemnity, subrogation
and contribution each against the other until all obligations to the SURETY
under this AGREEMENT, at law or in equity, have been satisfied in full.



--------------------------------------------------------------------------------

XVIII—NATURE OF RIGHTS

 

(A) SURETY’S rights hereunder shall be deemed to be cumulative with and in
addition to all other rights of SURETY, however derived, and the exercise of or
failure to exercise any particular right or remedy at any time shall not be
considered to be an election of remedy or a waiver of any other right or remedy.
The rights, powers and remedies afforded the SURETY by the terms of this
AGREEMENT are in addition to, and not in lieu of, and all other rights, powers,
and remedies which the SURETY may have or acquire against the UNDERSIGNED or
others whether by the terms of any other agreement, in equity or by operation of
law.

 

(B) The UNDERSIGNED shall continue to be bound under the terms of this AGREEMENT
even though the SURETY may from time to time heretofore or hereafter, with or
without notice to or knowledge of UNDERSIGNED, accept or release other
agreements of indemnity, collateral or other security in connection with the
execution or procurement of BOND(S), from UNDERSIGNED or others, it being
expressly understood and agreed by UNDERSIGNED that any and all other rights
which the SURETY may have or acquire against the UNDERSIGNED and/or other
PERSONS under any other or additional agreements of indemnity, collateral or
other security shall be in addition to, and not in lieu of the rights afforded
the SURETY under this AGREEMENT.

 

(C) SURETY is not required to exercise or exhaust its remedies or rights against
PRINCIPAL or to await receipt of any dividends from legal representatives of
PRINCIPAL before asserting its rights hereunder against UNDERSIGNED.

 

(D) UNDERSIGNED authorize SURETY, in its sole discretion, to settle, compromise
or release any claim of SURETY hereunder against any one or more of UNDERSIGNED
individually, and UNDERSIGNED agree that such settlement, compromise or release
shall not release or otherwise effect the liability of any of the remaining
UNDERSIGNED to SURETY.

 

(E) Failure of the SURETY to pursue any remedy against any one or more of the
UNDERSIGNED shall not effect a release of or waiver of any right against any
other of the UNDERSIGNED. Separate suits against one or more of the UNDERSIGNED
may be brought hereunder, and the bringing of suit, or the recovery of judgment
against one or more of the UNDERSIGNED upon any cause of action shall not
prejudice or bar the bringing of suit or recovery of judgment on the same cause
of action against any other of the UNDERSIGNED, or against any or all of the
UNDERSIGNED upon other causes of action, whether theretofore or thereafter
arising.

XIX—TERMINATION AND MODIFICATION

 

(A) There shall be no waiver, modification or change of the terms of this
AGREEMENT by any non-officer employee or agent of SURETY, or any broker of
SURETY or PRINCIPAL, or any other PERSON without the written approval of an
officer of SURETY and UNDERSIGNED.

 

(B) This AGREEMENT may be terminated as to any UNDERSIGNED upon written notice
given to SURETY by such UNDERSIGNED by registered or certified mail addressed
to:

XL Specialty Insurance Company

300 East Lombard Street

Baltimore, Maryland 21202

 

(C) Such termination shall not be effective until thirty (30) days after receipt
of said written notice by SURETY.

 

(D) Such termination shall not relieve any UNDERSIGNED from liability to SURETY
arising out of or with respect to: (1) BOND(S) executed prior to such
termination; (2) the renewal, substitution or extension of any BOND(S) executed
prior to such termination; (3) maintenance, warranty or guarantee BOND(S)
executed incidental to or to replace, substitute or supplement other BOND(S)
executed prior to such termination; (4) BOND(S) executed upon award of a
contract to principal for which SURETY executed bid BOND(S) or BID LETTERS prior
to such termination.



--------------------------------------------------------------------------------

(E) Such termination shall not affect in any manner the liability of any
UNDERSIGNED that has not given the notice required herein.

XX—SEVERABILITY AND PARTIAL EXECUTION

 

(A) If any provision or provisions, or portion thereof, of this AGREEMENT shall
be void or unenforceable under the laws of any jurisdiction governing its
construction or enforceability, this AGREEMENT shall not be void or vitiated
thereby, but shall be construed and enforced with the same effect as though such
provision or provisions, or portion thereof were omitted.

 

(B) In case any PERSON referred to anywhere in this AGREEMENT fails to execute
the AGREEMENT, or in case the execution hereof by any of UNDERSIGNED shall be
defective or invalid for any reason, such failure, defect or invalidity shall
not in any manner affect the validity and enforceability of this AGREEMENT or
the liability hereunder of any other of UNDERSIGNED, but each and every party so
executing shall be and remain fully bound and liable hereunder to the same
extent as if such failure, defect or invalidity had not existed.

XXI—FINANCIAL REPORTING AND WARRANTY OF FINANCIAL INFORMATION

 

(A) To the extent that Principal is no longer a public reporting company making
periodic filings with the Securities and Exchange Commission, UNDERSIGNED shall
deliver to the SURETY within one hundred and twenty days (120 days) of the end
of the fiscal year of the UNDERSIGNED (i) the consolidated and consolidating
balance sheet of the UNDERSIGNED as of the end of the fiscal year of the
UNDERSIGNED, and (ii) the related consolidated and consolidating statements of
income and surplus and cash flows for such year, setting forth in comparative
form with respect to such consolidated financial statements figures for the
previous fiscal year, all in reasonable detail, together with (iii) the opinion
of a nationally recognized independent public accountants, which opinion shall
be in the form generally recognized as unqualified and shall state that such
financial statements have been prepared in accordance with GAAP applied on a
basis consistent with that of the preceding fiscal year (except for changes, if
any, which shall be specified in such opinion) and that the audit by such
accountants in connection with the financial statement has been made in
accordance with generally accepted auditing standards.

 

(B) To the extent that Principal is no longer a public reporting company making
periodic filings with the Securities and Exchange Commission, within sixty
(60) days after the end of each of the first three quarterly accounting periods
in each fiscal year, UNDERSIGNED shall deliver to the SURETY (i) the unaudited
consolidated and consolidating balance sheet of the UNDERSIGNED at the end of
the period, and (ii) the related unaudited consolidated and consolidating
statements of income and surplus and cash flows for such period all in
reasonable detail.

XXII—REPRESENTATIONS AND WARRANTIES

The UNDERSIGNED hereby makes the following representations and warranties to the
SURETY on and as of the effective date of this AGREEMENT, and the SURETY shall
be entitled to rely upon the truth, accuracy and completeness of the following
representations and warranties without regard to any other information that may
be now or hereafter known by or disclosed to the SURETY:

 

(A) Existence. The UNDERSIGNED is a corporation, partnership, or other entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. The UNDERSIGNED has all the requisite
corporate or other power, and has all material governmental licenses,
authorizations, consents, and approvals, including all necessary permits to own
its assets and carry on its business as now being or as proposed to be
conducted. The UNDERSIGNED is qualified to do business and is in good standing
in all jurisdictions in which the nature of the business conducted by it makes
such qualification necessary and where failure so to qualify could have a
material adverse effect.



--------------------------------------------------------------------------------

(B) Action. The UNDERSIGNED has all necessary corporate or other power,
authority or legal right to execute, deliver and perform UNDERSIGNED’S
obligations under this AGREEMENT. The execution, delivery and performance of by
the UNDERSIGNED of this AGREEMENT has been duly authorized by all necessary
corporate or other action on the UNDERSIGNED’S part (including any required
shareholder approvals). This AGREEMENT has been duly and validly executed and
delivered by the UNDERSIGNED and constitutes when executed and delivered by the
UNDERSIGNED a legal valid and binding obligation, enforceable against each
UNDERSIGNED in accordance with its terms.

 

(C) Approvals. Other than as specified in the section Intercreditor Agreement,
no authorizations, approvals, or consents of, and no filings or registrations
with, any governmental or regulatory authority or agency, or any securities and
exchange are necessary for the execution, delivery or performance by the
UNDERSIGNED of this AGREEMENT or for the legality, validity or enforceability
thereof. The execution, delivery and performance of this AGREEMENT will not
(a) contravene any provision of law, any order of any court or other agency of
government, or (b) contravene the organizational documents of any UNDERSIGNED or
any indenture, agreement or other instrument binding upon any UNDERSIGNED, or (c
) be in conflict with, result in the breach of or constitute (with due notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument binding upon any UNDERSIGNED.

XXIII—APPLICABLE LAW AND JURISDICTION

The UNDERSIGNED hereby agrees that this AGREEMENT shall be deemed to have been
executed in the State of New York and the rights and liabilities of the
UNDERSIGNED shall be determined in accordance with and shall be governed by and
interpreted under the laws of the State of New York without regard to principles
of conflicts of laws, and shall further be liberally construed for SURETY’S
benefit and to fully protect SURETY. For the benefit of the SURETY, and for the
purposes of enforcing this AGREEMENT:

 

  (A) Each of the UNDERSIGNED hereby agrees to submit, at the SURETY’S sole
option to the exclusive jurisdiction of the courts of the State of New York,
including the United States District Court for the Southern District of New
York, and shall take all appropriate actions in order that it shall be subject
to such court’s jurisdiction, and that any judgment or order of a New York court
made in this respect is conclusive and binding on it and may be enforced against
it in the courts of any other jurisdiction; and

 

  (B) Without prejudice to and without limiting the effect of Clause 14(A)
hereof, each of the UNDERSIGNED hereby further agrees to submit to the
non-exclusive jurisdiction of the courts of any other jurisdiction in which:

 

  1. The SURETY may sustain or pay any loss for which any of the UNDERSIGNED may
be liable hereunder; and/or

 

  2. SURETY may be sued or be subject to suit or arbitration as a consequence of
having issued any Bond; and/or any assets of any UNDERSIGNED may be located,

And that any judgment or order of any such court made in this respect is
conclusive and binding and may be enforced against it in the courts of any other
jurisdiction; and

 

  (C) Each of the UNDERSIGNED hereby waives and agrees not to assert that it is
not subject to the jurisdiction of any such court, that the jurisdiction or
venue is an inconvenient forum or otherwise improper.



--------------------------------------------------------------------------------

XXIV—SUPERSESSION

UNDERSIGNED WARRANT AND REPRESENT THAT THEY HAVE CAREFULLY READ THE ENTIRE
AGREEMENT AND THAT THEY HAVE CONSULTED OR HAVE HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL AND SUCH OTHER EXPERTS AND ADVISORS AS THEY HAVE DEEMED NECESSARY
AND THAT THEY ARE NOT RELYING ON ANY STATEMENT, REPRESENTATION, WARRANTY,
COVENANT, OR INTERPRETATION OF ANY KIND MADE BY SURETY OR BY SURETY’S AGENTS
OTHER THAN THOSE SET FORTH IN THIS AGREEMENT IN CONNECTION WITH THE EXECUTION,
DELIVERY OR ENFORCEMENT OF THIS AGREEMENT.

XXIV—PARAGRAPH TITLES

Paragraph titles or captions contained in this AGREEMENT are descriptive only
and shall not restrict or modify the terms of the AGREEMENT. In the event of any
inconsistency between the paragraph titles or captions and terms of this
AGREEMENT, the terms of this AGREEMENT shall control.

IN WITNESS WHEREOF, this AGREEMENT is executed by the parties to be effective on
the day and date first set forth above.

 

ATTEST:       Integrated Electrical Services, Inc.: /s/ Gail D. Makode     /s/
Robert W. Lewey By: Gail D. Makode, Secretary    
By: Robert W. Lewey                                 (seal)     Title: Senior
Vice President ATTEST:       

IES Properties, Inc.

IES Tangible Properties, Inc.

IES Purchasing & Materials, Inc.

IES Consolidation, LLC

IES Shared Services, Inc.

IES Operations Group, Inc.

ICS Holdings LLC

Integrated Electrical Finance, Inc.

Thomas Popp & Company

IES Commercial & Industrial, LLC

/s/ Gail D. Makode     /s/ Robert W. Lewey By: Gail D. Makode, Secretary    
Robert W. Lewey                                 (seal)     Title: President
ATTEST:    

IES Residential, Inc.

IES Commercial, Inc.

Key Electrical Supply, Inc.

IES Renewable Energy, LLC

/s/ Gail D. Makode     /s/ Robert W. Lewey By: Gail D. Makode, Secretary    
Robert W. Lewey     Title: Vice President

 



--------------------------------------------------------------------------------

ATTEST:        IES Subsidiary Holdings, Inc. /s/ Gail D. Makode      /s/ Robert
W. Lewey By: Gail D. Makode, Secretary      Robert W. Lewey      Title: Chief
Financial Officer ATTEST:     

IES Management Roo, LP

By: ICS Holdings, LLC its General Partner

/s/ Gail D. Makode      /s/ Robert W. Lewey By: Gail D. Makode, Secretary     
By: Robert W. Lewey                (seal)      Title: President ATTEST:     

IES Management LP

BY: Integrated Electrical Services, Inc. its General Partner

/s/ Gail D. Makode      /s/ Robert W. Lewey By: Gail D. Makode, Secretary     
By: Robert W. Lewey                    (seal)      Title: Senior Vice President

FOR NOTARIAL ACKNOWLEDGEMENT OF PRINCIPAL/INDEMNITOR’S SIGNATURE

CORPORATE ACKNOWLEDGEMENT

 

State of:    Texas      County of:    Harris                                 
       ss:

On this 7th day of May in the year 2013 before me personally comes Robert W.
Lewey to me known, who being by me duly sworn, deposes and says that he is the
Senior Vice President of Integrated Electrical Services, Inc., the corporation
described in and which executed the foregoing instrument; that he knows the seal
of the said corporation; that the seal affixed to the said instrument is such
corporate seal; that it was so affixed by the order of the Board of Directors of
said corporation, and that he signed his name thereto by like order.

 

(Signature of Notary Public) My Commission expires:                     



--------------------------------------------------------------------------------

State of:    Texas      County of:    Harris                                 
       ss:

On this 7th day of May in the year 2013, before me personally comes Robert W.
Lewey, to me known, who being by me duly sworn, deposes and says that he is the
President of IES Properties, Inc., IES Tangible Properties, Inc., IES
Purchasing & Materials, Inc., IES Consolidation, LLC, IES Shared Services, Inc.,
IES Operations Group, Inc., ICS Holdings LLC, Integrated Electrical Finance,
Inc., Thomas Popp & Company, IES Commercial & Industrial, LLC, the corporations
described in and which executed the foregoing instrument; that he knows the seal
of the said corporations; that the seal affixed to the said instrument is such
corporate seal; that it was so affixed by the order of the Board of Directors of
said corporations, and that he signed his name thereto by like order.

 

(Signature of Notary Public) My Commission expires:                     

 

State of:    Texas      County of:    Harris                                 
       ss:

On this 7th day of May in the year 2013, before me personally comes Robert W.
Lewey, to me known, who being by me duly sworn, deposes and says that he is the
Vice President of IES Residential, Inc., IES Commercial, Inc., Key Electrical
Supply, Inc. and IES Renewable Energy, LLC, the corporations described in and
which executed the foregoing instrument; that he knows the seal of the said
corporations; that the seal affixed to the said instrument is such corporate
seal; that it was so affixed by the order of the Board of Directors of said
corporations, and that he signed his name thereto by like order.

 

(Signature of Notary Public) My Commission expires:                     

 

State of:    Texas      County of:    Harris                                 
       ss:

On this 7th day of May in the year 2013, before me personally comes Robert W.
Lewey, to me known, who being by me duly sworn, deposes and says that he is the
Chief Financial Officer of IES Subsidiary Holdings, Inc., the corporation
described in and which executed the foregoing instrument; that he knows the seal
of the said corporation; that the seal affixed to the said instrument is such
corporate seal; that it was so affixed by the order of the Board of Directors of
said corporations, and that he signed his name thereto by like order.

 

(Signature of Notary Public) My Commission expires:                     



--------------------------------------------------------------------------------

PARTNERSHIP ACKNOWLEDGEMENT

 

State of:    Texas      County of:    Harris                                 
       ss:

On this 7th day of May in the year 2013, before me personally comes Robert W.
Lewey, a member of the partnership known as IES Management ROO, LP by ICS
Holdings, LLC, its General Partner, to me known and known to me to be the person
who is described in and who executed the foregoing instrument, and acknowledges
to me that he executed the same as and for the act and deed of the said
partnership.

 

(Signature of Notary Public) My Commission expires:                     

 

State of:    Texas      County of:    Harris                                 
       ss:

On this 7th day of May in the year 2013, before me personally comes Robert W.
Lewey, a member of the partnership known as IES Management, LP by Integrated
Electrical Services, Inc. its General Partner, LLC to me known and known to me
to be the person who is described in and who executed the foregoing instrument,
and acknowledges to me that he executed the same as and for the act and deed of
the said partnership.

 

(Signature of Notary Public) My Commission expires:                     